Citation Nr: 0422925	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for Bipolar Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel





INTRODUCTION

The veteran had active duty service from October 1967 to 
August 1969, including service in Vietnam.  
 
This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board reopened the claim for entitlement to service 
connection for PTSD in a November 1998 remand and returned it 
to the RO to obtain medical records and information about the 
veteran's stressors.  The Board also remanded the case to the 
RO in November 2000 for a psychiatric examination.  It 
appears the terms of the remands have been compiled with and 
the case is again before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD has been linked to service by 
competent medical evidence.

2.  Bipolar Disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
Bipolar Disorder otherwise related to such service. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Bipolar Disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may Bipolar Disorder be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101,1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
RO letter and the January 2004 Supplemental Statement of the 
Case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these documents the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in March 
1997 came before passage of the VCAA in 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is therefore arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes available service medical 
records, private medical records, VA medical records as well 
as VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The RO requested medical 
documents on behalf of the veteran from a hospital and 
private practitioner to further develop the record.  
Additionally, the RO obtained the veteran's claim for 
benefits with decision from the Social Security 
Administration. Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claim.

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  

Prior to March 1997 the provisions of 38 C.F.R. § 3.304(f) 
required medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304 (1996).

The new regulation on PTSD was enacted while the veteran's 
claim for entitlement to service connection was on appeal.  
The veteran is entitled to have his claim reviewed by the 
standard that is more favorable to him, therefore, the Board 
will consider the veteran's claim under both the old and the 
new criteria.  See VAOPGCPREC 7-2003 (November 19, 2003).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002). 

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

Contained within the record is a November 1996 letter from a 
private psychiatrist indicating that the veteran had been 
treated for PTSD and Bipolar Disorder since February 1989.  
The psychiatrist explained that another doctor concurred with 
the PTSD diagnosis.  The record also reveals that the veteran 
was admitted to a private medical center for a couple weeks 
in May 1996.  The medical center also diagnosed PTSD and 
Bipolar Disorder.    

A medical examination in March 2002 at Ohio State University 
Medical Center diagnosed the veteran with PTSD.  

Pursuant to the Board's remand, the veteran was examined by 
two VA examiners in July 2002 VA examination.  It appears 
that one examiner diagnosed PTSD.  Although not entirely 
clear, it appears that the other diagnosed an anxiety 
disorder.  The examination reports do include a comment that 
"[i]n our opinion the patient has posttraumatic stress 
disorder of delayed type."  Other comments refer to 
"symptoms consistent with a diagnosis of PTSD" but "does 
not meet full criteria."  In a December 2003 addendum, one 
examiner explained that the findings in the two exams were 
similar and differed only in a matter of degree.  Viewing 
these VA examination reports together with the other medical 
evidence of record, the Board believes that the record 
supports a finings that there is a medical diagnosis of PTSD.  

The Board remanded this case in November 1998 to have the RO 
determine whether the veteran's stressors could be verified.  
The RO obtained service records from the Department of the 
Navy, Headquarters United States Marine Corps.  Based upon 
the service documents the VA issued a memorandum explaining 
which of the stressors had been verified.  The VA determined 
that the incident involving J.S. had an independent source 
confirming that he was attached to the Co. B, 3rd Engineering 
Battalion which was the same company as the veteran.  The VA 
determined that an independent source confirmed that J.S. was 
killed on July 21, 1969 by hostile fire by an explosive 
device.  The veteran's claim that he was killed on a mine 
sweeping detail is supported.  The memorandum also explains 
that there is an independent source confirming that the 
veteran's battalion received hostile attacks and that he was 
a motor vehicle operator.

Other claimed stressors have not been verified.  Military 
service records failed to confirm that Lt. J.H. was attached 
to the veteran's company or battalion, however, records 
confirm Lt. H. was killed on June 30, 1969, from hostile 
fire.  There is no independent source confirming the 
veteran's incident involving his camp receiving incoming 
mortar rounds that left a serviceman dead.  The service 
records failed to confirm the veteran's contentions of 
driving a single dump truck filled with explosives.           

The Board acknowledges that the veteran has a diagnosis of 
PTSD and at least one verified stressor.  The evidence must 
also show that the veteran's stressor is linked to service.  
The Board notes that the private doctor's letter in November 
1996 explained that the veteran was suffering from symptoms 
of PTSD based upon life threatening circumstances during 
service, however, the letter does not mention any one 
circumstance.  One of the reasons for the Board's remand in 
November 2000 was to obtain an opinion as to whether the 
verified stressor was related to service.  The July 2002 VA 
examination did not provide an opinion as to whether or not 
the verified stressor was linked to the veteran's PTSD.  In 
the December 2003 addendum the examiner explained that he was 
not able "to provide a definitive statement as to whether 
the patient's symptoms are 'specifically related to the one 
and only verified stressor . . . the death of a fellow 
soldier with whom the veteran traded shifts.'"    

In light of the aforementioned evidence, the Board finds that 
the credible and probative evidence is at least in relative 
equipoise as to whether the veteran's PTSD was incurred in 
service.  See 38 U.S.C.A. § 5107(b).  Resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for PTSD.  This benefit sought on 
appeal may accordingly be granted.  

Bipolar Disorder

As noted above the November 1996 letter from a private 
psychiatrist explained that the veteran had been treated for 
Bipolar Disorder since 1989 and a private medical center 
where the veteran was admitted in May 1996 reflected a 
Bipolar Disorder diagnosis.  A March 2002 private examination 
by Ohio State University Medical Center failed to mention any 
Bipolar Disorder.  The July 2002 VA examination with two 
doctor panel diagnosed the veteran with Bipolar Disorder.  
The Board notes that when the single examiner initially 
examined the veteran he found no current Bipolar Disorder 
symptoms, however, in the December 2003 addendum the examiner 
acknowledged the Bipolar Disorder diagnosis.  

Service medical records are negative for any psychiatric 
disorders, including Bipolar Disorder.  The August 1969 
Report of Medical Examination found that the veteran was 
normal with reagard to his psychiatric condition.  No 
deviations were listed in that report.

There is no evidence of a link between the veteran's current 
Bipolar Disorder and the veteran's active service.  The Board 
notes that in the November 1996 private psychiatrist's letter 
the doctor explained that the veteran "returned (presumably 
from Vietnam) angry, depressed, and unable to calm himself 
down.  He started drinking to excess and added marijuana to 
avoid nightmares, insomnia, and intrusive recollections from 
the war atrocities."  However, since the doctor had only 
been treating the veteran for seven years, the conclusion was 
probably based upon the history provided by the veteran.  
Moreover, the psychiatrist never specifically linked the 
Bipolar Disorder to the veteran's military service.  

In the December 2003 addendum to the July 2002 VA 
examination, the examiner explained "I cannot say that a 
diagnosis of Bipolar Disorder is directly related to his 
military service."  The examiner also explained that there 
was a lapse in time between the Bipolar Disorder symptoms and 
active duty service of around 10 years, according to the 
veteran.  The evidence contained within the record has the 
veteran first treated for Bipolar Disorder in 1989, 20 years 
after service.            

Since there is no evidence of Bipolar Disorder in-service, no 
evidence of a relationship between the current disability and 
service, and the presence of the disorder was at least 10 
years after service, the Board finds that service connection 
is not warranted for Bipolar Disorder.  Finally, in making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Entitlement to service connection for PTSD is warranted.  To 
this extent the appeal is granted.  

Entitlement to service connection for bipolar disorder is not 
warranted.  To this extent the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



